TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 21, 2015



                                      NO. 03-14-00119-CV


            Emergency Service Partners, L.P., Orlando R. Magallanes, M.D. and
                            Jack W. Pierce, M.D., Appellants

                                                 v.

                          Sharon Rothert and Fred Rothert, Appellee




         APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on February 11, 2014.

Appellants have filed motions to dismiss the appeal, and having considered the motions, the

Court agrees that the motions should be granted. Therefore, the Court grants the motions and

dismisses the appeal. The appellants shall pay all costs relating to this appeal, both in this Court

and the court below.